Citation Nr: 1722411	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1979 and from February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Statement of the Case (SOC), issued by the RO in June 2011, and a Supplemental Statement of the Case (SSOC), issued by the RO in July 2016, continued to deny service connection for the Veteran's hypertension.


FINDINGS OF FACT

1. Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and hypertension did not manifest within one year of the Veteran's discharge from service in 1979 and was not aggravated during the period of service in 1991.

2. The Veteran is not service connected for any disability at this time.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty service and is not presumed to have incurred therein and is not secondary to a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1153, 5107; 38 U.S.C.A. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran does have a current diagnosis of hypertension. Thus, the first element of service connection requiring a current diagnosis has been met. However, the second element requires an in-service injury or disease, and the Veteran's service treatment records (STRs), which were written concurrently with frequent examinations and reports of medical history, are silent for any diagnosis of hypertension until 1985. The 1985 report of medical history included a notation indicating a four year history of hypertension, suggesting an initial onset as early 1981 after the Veteran had left active duty service. However, in November 1979, on a Report of Medical History completed by the Veteran as he transitioned from active duty to reserve duty, the Veteran reported himself as being in good health. He indicated he was on no medications, and he specifically indicated he did not have high blood pressure. In January 1982 and October 1983 Reports of Medical Examination also specifically indicated the Veteran did not have hypertension at the time of those examinations.

The Board acknowledges that the Veteran's lay testimony, in response to the June 2011 SOC, indicated he was first treated for hypertension in 1978. While the Veteran is competent to report observable symptoms and when he believes he began taking medication, he is not competent to provide a medical diagnosis. Furthermore, the Board finds the STRs more probative of the Veteran's health at the time as they were completed concurrent with the examinations. Absent an in-service injury or disease with an onset while the Veteran was on active duty, direct service connection must be denied.

Cardiovascular renal disease, including hypertension, is considered to be a chronic disease under 38 C.F.R. § 3.309(a). The Veteran did not receive a diagnosis of hypertension until, at the earliest, 1985, approximately six years after the Veteran left active service. Even if the four-year history notation is accurate, this indicates an onset in 1981, approximately two years after the Veteran left active service. As a result, there is no presumption the Veteran's hypertension is service-connected under 38 C.F.R. § 3.307(a).

In regard to the continuity of symptomatology since service, as noted above, the Veteran was not diagnosed with hypertension until 1985, and STRs do not reflect, he experienced symptoms of hypertension prior to 1981, after the Veteran had left active duty service. The Board finds there is no continuity of symptomatology between any disease or injury noted in service and the Veteran's current hypertension. Additionally, he was noted to have hypertension when he entered the one-month period of service beginning in February 1991.  There is no evidence that the Veteran's hypertension was aggravated during that one-month period of service.

In August 2011, the Veteran alleged that his hypertension was secondary to PTSD. In a May 2014 rating decision, service connection for PTSD was denied, and September 2016 SOC affirmed the decision to deny service connection for PTSD. At this time, the Veteran has not perfected an appeal on his claim for service connection for PTSD, therefore, the Board does not have jurisdiction over the secondary service connection claim. As the Veteran is not currently service-connected for PTSD, or any other disability, service connection on a secondary basis must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


